                 Case 3:19-cv-00710-EDL Document 1 Filed 02/08/19 Page 1 of 8



 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                          Case No. 3:19-cv-00710
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; RUSSELL E. BURNS and JAMES                   COMPLAINT
     E. MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14   ENGINEERS; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
15
     PENSIONED OPERATING ENGINEERS’
16   HEALTH AND WELFARE TRUST FUND;
     RUSSELL E. BURNS and JAMES E. MURRAY,
17   Trustees;
18   OPERATING ENGINEERS AND PARTICIPATING
     EMPLOYERS PRE-APPRENTICE, APPRENTICE
19   AND JOURNEYMEN AFFIRMATIVE ACTION
     TRAINING FUND; RUSSELL E. BURNS and
20   JAMES E. MURRAY, Trustees;
21   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
22   FUND; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
23
     HEAVY AND HIGHWAY COMMITTEE; and
24
     OPERATING ENGINEERS LOCAL 3 OF THE
25   INTERNATIONAL UNION OF OPERATING
     ENGINEERS, AFL-CIO,
26
                    Plaintiffs,
27
            v.
28
                                                        1
     COMPLAINT
     Case No. 3:19-cv-00710
                                                             P:\CLIENTS\OE3CL\BCJ Sand & Rock 3\Pleadings\Complaint\Complaint 020819 to file.docx
                 Case 3:19-cv-00710-EDL Document 1 Filed 02/08/19 Page 2 of 8



 1   BCJ SAND AND ROCK, INC., aka BCJ SAND
     AND ROCK CORPORATION, a California
 2   Corporation; JAMES SLENDER aka BRAD
     SLENDER, an individual,
 3
                    Defendants.
 4

 5                                                      Parties
 6          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which
 7   includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating
 8   Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, the
 9   Rehabilitation Plan, and the Operating Engineers Annuity Plan) (“Pension Plan”); Pensioned Operating
10   Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund); Operating Engineers and
11   Participating Employers Pre-apprentice, Apprentice and Journeymen Affirmative Action Training Fund
12   (“Affirmative Action Training Fund”); and the Operating Engineers Local Union No. 3 Vacation,
13   Holiday and Sick Pay Trust Fund (“Vacation Fund”) (collectively referred to hereinafter as the “Trust
14   Funds”), are employee benefit plans as defined in the Employee Retirement Income Security Act of
15   1974 ("ERISA") § 3(3), 29 U.S.C. § 1002(3). Russell E. Burns and James E. Murray are Co-Chairmen
16   of the Joint Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, and
17   Affirmative Action Training Fund and have authority to act on behalf of all Trustees of those Funds.
18   Russell E. Burns and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Vacation
19   Fund and have authority to act on behalf of all Trustees of the Vacation Fund. The Trust Funds and their
20   fiduciaries are together referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
21          2.      The Heavy and Highway Committee is a Trust established under the Labor Management
22   Relations Act ("LMRA"), 302(c)(9), 29 U.S.C. § 186(c)(9).
23          3.      Operating Engineers Local Union No. 3 of the International Union of Operating
24   Engineers, AFL-CIO (“Union”) is a labor organization as defined in § 2(5) of the National Labor
25   Relations Act ("NLRA"), 29 U.S.C. § 152(5), and is represented by counsel herein for the limited
26   purpose of collecting union dues owing as part of the subject contribution claims of Plaintiffs, and not
27   for any other cause of action. The Union expressly reserves its rights to pursue any other cause of action
28
                                                          2
     COMPLAINT
     Case No. 3:19-cv-00710
                                                                  P:\CLIENTS\OE3CL\BCJ Sand & Rock 3\Pleadings\Complaint\Complaint 020819 to file.docx
                   Case 3:19-cv-00710-EDL Document 1 Filed 02/08/19 Page 3 of 8



 1   on its own behalf.

 2            4.      BCJ Sand and Rock, Inc., aka BCJ Sand and Rock Corporation, a California Corporation;

 3   James Slender aka Brad Slender, an individual (“Defendants”), are employers by virtue of ERISA §

 4   3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

 5                                                       Jurisdiction

 6            5.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

 7   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms

 8   of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress

 9   such violations, and seek all other appropriate relief under ERISA.

10            6.      Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §

11   185, in that Plaintiffs seek to enforce the terms and conditions of a valid Bargaining Agreement.

12            7.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

13   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

14   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

15   herein, each of which has a substantial ground in federal jurisdiction.

16                                                           Venue

17            8.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action
18   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’
19   discretion, in the district where the plan is administered, where the breach took place, or where a

20   defendant resides or may be found, and process may be served in any other district where a defendant

21   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

22   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this

23   Court.

24            9.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

25   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

26   in this district, its duly authorized officers or agents are engaged in representing employee members in

27   this district, and the claims arise in this district.

28
                                                               3
     COMPLAINT
     Case No. 3:19-cv-00710
                                                                     P:\CLIENTS\OE3CL\BCJ Sand & Rock 3\Pleadings\Complaint\Complaint 020819 to file.docx
                Case 3:19-cv-00710-EDL Document 1 Filed 02/08/19 Page 4 of 8



 1                                              Intradistrict Assignment

 2           10.     The basis for assignment of this action to this Court’s Oakland Division is that all of the

 3   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

 4   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendants therefore failed to

 5   fulfill their statutory and contractual obligations to Plaintiffs.

 6                                              Bargaining Agreements

 7           11.     Defendant James Slender aka Brad Slender (“Slender”), on behalf of Defendant BCJ

 8   Sand and Rock, Inc. aka BCJ Sand and Rock Corporation (“BCJ”) entered into the Independent

 9   Northern California Construction Agreement (the “Independent Agreement”) with the Union, which

10   incorporates the Master Agreement (“Master Agreement”) between the Union and the Associated

11   General Contractors of California, Inc. Under the Independent Agreement, Defendant Slender personally

12   guaranteed all amounts claimed herein. On or about April 19, 2016, Defendant Slender, on behalf of

13   Defendant BCJ, entered into the Material Producers Agreement with the Union. The Independent

14   Agreement, Master Agreement, and Material Producers Agreement are collectively referred to

15   hereinafter as the “Bargaining Agreements.” The Bargaining Agreements, which incorporate the terms

16   of the Trust Agreements establishing the Trust Funds (“Trust Agreements”), require Defendants to

17   provide employer contributions to Plaintiffs’ Trust Funds, to the Union for union dues, and to the other

18   plans more fully described in the Bargaining Agreements. ERISA Plaintiffs are third-party beneficiaries

19   of the Bargaining Agreements.

20           12.     Under the terms of the Bargaining Agreements and Trust Agreements incorporated

21   therein, Defendants are required to pay certain contributions to the Construction Industry Force

22   Account; Contract Administration Fund; Job Placement Center and Market Area Committee

23   Administration Market Preservation Fund; Operating Engineers Industry Stabilization Trust Fund; and

24   Business Development Trust Fund (including the California Alliance for Jobs) (together referred herein

25   as “Bargained Plans”). Plaintiffs’ Boards of Trustees are assigned under the Bargaining Agreements to

26   receive and administer monies due to these Bargained Plans.

27           13.     Under the Bargaining Agreements and Trust Agreements, which are incorporated into the

28
                                                             4
     COMPLAINT
     Case No. 3:19-cv-00710
                                                                  P:\CLIENTS\OE3CL\BCJ Sand & Rock 3\Pleadings\Complaint\Complaint 020819 to file.docx
               Case 3:19-cv-00710-EDL Document 1 Filed 02/08/19 Page 5 of 8



 1   Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay to

 2   ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are

 3   determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth

 4   (15th) day of the month following the month in which hours were worked, and are considered

 5   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,

 6   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

 7   percent (10%) for each delinquent contribution relative to those owed pursuant to the Independent and

 8   Master Agreements, and liquidated damages in the amount of fifteen percent (15%) for each delinquent

 9   contribution relative to those owed pursuant to the Material Producers Agreement, but in the amount of

10   twenty percent (20%) for each delinquent contribution which is the subject of litigation, Moreover, the

11   Bargaining and Trust Agreements provide that interest accrues on delinquent contributions at the rates

12   reasonably set by the Trustees from the date they become delinquent, which is the twenty-sixth (26th)

13   day of the month in which payment was due, until paid in full.

14          14.     The Bargaining Agreements and Trust Agreements further require Defendants to

15   maintain time records or time cards, and to permit an authorized Trust Fund representative to examine

16   such records of Defendants as are necessary to determine whether Defendants have made full payment

17   of all sums owed to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have

18   failed to provide full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse

19   Plaintiffs for the amounts due, including audit fees, in addition to any other obligations pursuant to the

20   Bargaining and Trust Agreements.

21                                              Factual Allegations

22          15.     Defendants have failed to report and pay contributions for hours worked by their

23   employees as follows: (1) during the months of July 2018, October 2018, November 2018, and

24   December 2018 on contract numbers 1066 and 1206; (2) during the months of January 2018, February

25   2018, March 2018 and April 2018 on contract number 1682; and (3) during the months of January 2018,

26   February 2018, March 2018, April 2018, May 2018, June 2018, August 2018, and September 2018 on

27   contract number 1206. Defendants have failed to pay contributions reported by Defendants as due

28
                                                         5
     COMPLAINT
     Case No. 3:19-cv-00710
                                                              P:\CLIENTS\OE3CL\BCJ Sand & Rock 3\Pleadings\Complaint\Complaint 020819 to file.docx
               Case 3:19-cv-00710-EDL Document 1 Filed 02/08/19 Page 6 of 8



 1   during the month of April 2018 on contract number 1066. Liquidated damages and interest are owed to

 2   Plaintiffs for the unpaid and late-paid contributions for the above-referenced months, as well as late-paid

 3   contributions for the months of December 2016, February 2017 through April 2018, August 2018, and

 4   September 2018 on contract number 1066.

 5          16.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

 6   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or

 7   otherwise, including estimated contributions for any months Defendants fail to report to Plaintiffs,

 8   through the time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there

 9   are any additional amounts due from Defendants.

10                                    FIRST CAUSE OF ACTION
                  For Payment of Delinquent Contributions, Interest, Liquidated Damages,
11                            Attorneys’ Fees and Costs Against Defendants
12          17.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.

13          18.     Defendants have a contractual duty to timely pay the required contributions to Plaintiffs

14   and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreements

15   and Trust Agreements. Defendants also have a contractual duty under the Bargaining Agreements, and

16   Trust Agreements to permit an audit of their records to determine whether they are making full and

17   prompt payment of all sums required to be paid by them to Plaintiffs, and to pay Plaintiffs all amounts

18   found due as a result of an audit, including audit fees.

19          19.     In addition, Defendants have a statutory duty to timely make the required payments to

20   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

21          20.     By failing to make the required payments to Plaintiffs, Defendants breached the

22   Bargaining Agreements and Trust Agreements and is in violation of ERISA § 515, 29 U.S.C. § 1145,

23   and LMRA § 301(a).

24          21.     Defendants’ failure and refusal to pay the required contributions was at all times, and still

25   is, willful. Defendants continue to breach the Bargaining Agreements, and incorporated Trust

26   Agreements by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with

27   knowledge and intent.

28
                                                           6
     COMPLAINT
     Case No. 3:19-cv-00710
                                                                P:\CLIENTS\OE3CL\BCJ Sand & Rock 3\Pleadings\Complaint\Complaint 020819 to file.docx
                 Case 3:19-cv-00710-EDL Document 1 Filed 02/08/19 Page 7 of 8



 1          22.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

 2   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations

 3   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

 4   U.S.C. §§ 141-197, and the Bargaining Agreements and Trust Agreements, and are restrained from

 5   continuing to refuse to perform as required thereunder.

 6          23.     This Court is authorized to issue injunctive relief based on the traditional standard. As set

 7   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

 8   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

 9   hardships and advancement of public interest favor ERISA Plaintiffs.

10          24.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

11   may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such

12   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust

13   Agreements, and the law.

14                                                      Prayer

15          WHEREFORE, Plaintiffs pray as follows:
16          1.      For a judgment against Defendants as follows:
17                  (a)       Any unpaid contributions, due at time of Judgment, including those specified
18   above as well as any other contributions determined as due by audit, timecards, or otherwise, including
19   estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §

20   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

21                            i.     To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA

22   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

23                            ii.    To the Union in accordance with the Bargaining Agreements.

24                  (b)       Liquidated damages on all late-paid and unpaid contributions in an amount

25   provided for under the Bargaining Agreements and Trust Agreements, and with respect to ERISA

26   Plaintiffs, ERISA § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

27
                    (c)       Interest on all late-paid and unpaid contributions at the rates set in accordance
28
                                                          7
     COMPLAINT
     Case No. 3:19-cv-00710
                                                                 P:\CLIENTS\OE3CL\BCJ Sand & Rock 3\Pleadings\Complaint\Complaint 020819 to file.docx
                   Case 3:19-cv-00710-EDL Document 1 Filed 02/08/19 Page 8 of 8



 1   with the Bargaining Agreements the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

 2   1132(g)(2)(B).

 3           2.       Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees, in

 4   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

 5   with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all

 6   Plaintiffs.

 7           3.       For an order,

 8                    (a)     requiring that Defendants comply with their obligations to Plaintiffs under the

 9   terms of the Bargaining Agreements and the Trust Agreements;

10                    (b)     enjoining Defendants from violating the terms of those documents and of ERISA;

11   and,

12                    (c)     enjoining Defendants from disposing of any assets until said terms have been

13   complied with, and from continuation or operation of Defendants’ business until said terms have been

14   complied with.

15           4.       That the Court retain jurisdiction of this case pending compliance with its orders.

16           5.       For such other and further relief as the Court may deem just and proper.

17   DATED: February 8, 2019                               SALTZMAN & JOHNSON LAW CORPORATION

18

19                                                   By:                            /S/
                                                           Luz E. Mendoza
20                                                         Attorneys for Operating Engineers’ Health And
                                                           Welfare Trust Fund, et al.
21

22

23

24

25

26

27

28
                                                            8
     COMPLAINT
     Case No. 3:19-cv-00710
                                                                 P:\CLIENTS\OE3CL\BCJ Sand & Rock 3\Pleadings\Complaint\Complaint 020819 to file.docx
